Citation Nr: 0518101	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  99-18 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana



THE ISSUES

1.  Entitlement to service connection for a claimed right 
knee disorder.  

2.  Entitlement to service connection for a claimed right 
ankle disorder.  

3.  Entitlement to service connection for a claimed anxiety 
disorder.  



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel







INTRODUCTION

The veteran served on active duty from June 1990 to June 
1994, and from January 1995 to February 1997.  

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a May 1999 rating decision by the RO.  

In a VA Form 9, Appeal to Board of Veterans' Appeals, 
received in August 1999, the veteran requested a personal 
hearing before a Veterans Law Judge.  However, in a signed 
statement dated in September 1999, the veteran withdrew this 
request.  

In December 2000 and November 2003, this case was remanded by 
the Board to the RO for additional evidentiary development.  

In a March 2002 rating decision, the RO denied an increased 
rating for the veteran's service-connected lumbosacral 
strain.  The RO also denied service connection for tinnitus.  

The veteran subsequently expressed disagreement with that 
rating decision, and, in March 2004, the RO issued a 
Statement of the Case (SOC) on those issues.  In the March 
2004 SOC, the RO granted an increased rating of 20 percent 
for the service-connected lumbosacral strain.  

The veteran did not subsequently submit a VA Form 9 with 
respect to the claims for an increased rating for lumbosacral 
strain or service connection for tinnitus.  Thus, these 
matters are not currently on appeal.  

Furthermore, in a November 2004 rating decision, the RO 
granted service connection for tinnitus and assigned a 10 
percent rating.  To date, the veteran has not expressed 
disagreement regarding that decision.  

However, in April 2004, the veteran did disagree with the 
effective date assigned for the 20 percent rating for the 
service-connected lumbosacral strain.  

In February 2005, the RO issued an SOC on that issue.  To 
date, the veteran has not submitted a VA Form 9 on the 
matter.  Thus, this claim is not currently on appeal.  

The issue of service connection for an anxiety disorder is 
addressed in the REMAND portion of this document and is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  



FINDINGS OF FACT

1.  The veteran currently is not shown to be suffering from a 
right ankle disorder related to an injury or other event 
during his periods of active duty service.  

2.  The veteran currently is not shown to be suffering from a 
right knee disorder related to an injury or other event 
during his periods of active duty service.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have a right ankle disability 
that is due to a disease or injury that was incurred in or 
aggravated by his active military service.  38 U.S.C.A. §§ 
1110, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2004).  

2.  The veteran is not shown to have a right knee disability 
due to a disease or injury that was incurred in or aggravated 
by his active military service.  38 U.S.C.A. §§ 1110, 5107, 
7104; 38 C.F.R. §§ 3.102, 3.303.  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidence development letter dated in March 2004 in 
which the RO advised the appellant of the type of evidence 
needed to substantiate his claims of service connection.  

In this letter, the RO also advised the appellant of his and 
VA's responsibilities under VCAA, to include what evidence 
should be provided by him and what evidence should be 
provided by VA.  

The veteran was also advised to identify any additional 
evidence that he believed might be relevant to his claims and 
what VA would do to assist him in the development of his 
claims.  

Although this letter was issued after the initial 
adjudication of his claim by the agency of original 
jurisdiction (AOJ), the Board finds that the RO did not err 
with respect to the timing of the VCAA notice requirement, as 
VCAA had not been enacted at the time that the RO initially 
adjudicated the claims in the 1999 rating decision.  

Furthermore, the notice letter provided to the veteran was 
provided by the AOJ prior to the transfer of his case to the 
Board, and the content of that notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

After the notice letter was provided, the claim was 
readjudicated and SSOC's were issued.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the issues on appeal would not 
be prejudicial to him.  

Furthermore, the Board finds that, to the extent possible, 
all obtainable evidence identified by the appellant has been 
obtained and associated with the claims folder and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  

In particular, the Board notes that the RO has obtained or 
attempted to obtain all relevant treatment records identified 
by the veteran with respect to his claims of service 
connection for right ankle and right knee disorders.  

Therefore, the Board finds that VA has fully satisfied the 
requirements of the VCAA by apprising him as to the evidence 
needed, and in assisting him in the development of his claim.  
38 U.S.C.A. §§ 5103 and 5103A (West 2002).  


Analysis

The veteran is seeking service connection for right ankle and 
right knee disorders.  He essentially contends that right 
ankle and right knee disorders had their onset while he was 
on active duty.  

In general, applicable laws and regulations provide that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Having reviewed the complete record, the Board finds that the 
preponderance of the credible and probative evidence is 
against the claims of service connection for right ankle and 
right knee disorders.  In essence, the Board finds that right 
ankle and right knee disabilities were not incurred in or 
aggravated by military service.  

In this regard, the Board notes that the veteran's service 
medical records show that he complained of pain and other 
symptoms in his left ankle and left knee on several occasions 
during his first period of active duty.  However, these 
records are entirely negative for any complaints or findings 
with respect to his right knee.  

The only instance of any complaints regarding the right ankle 
is an August 1990 clinical record showing that he reported 
experiencing pain in his right ankle for two days at that 
time.  

The examiner noted an impression of contusion of the right 
foot and right ankle sprain.  Subsequent treatment records 
reveal no further complaints or treatment regarding the right 
ankle for the remainder of his initial period of active duty.  

In a report of medical examination completed for separation 
in June 1994, the veteran's lower extremities were found to 
be normal.  It was noted that he had a past history of 
recurrent mild ankle strain, but that this had resolved.  

In August 1994, shortly following separation from his first 
period of active duty, the veteran underwent a VA general 
medical examination.  He reported experiencing pain in both 
knees and both ankles.  However, examination reportedly 
revealed no objective findings with respect to the knees or 
ankles.  

In August 1994, the veteran also underwent a VA foot 
examination in which he reported having a history of ankle 
sprains in both ankles while in service.  Examination of the 
joints of the ankles revealed no swelling, bony enlargements, 
warmth, bogginess or crepitus on motion.  Range of motion was 
found to be equal in both ankles, and no ligamentous laxity 
or anterior drawer signs were noted in either ankle.  X-ray 
studies were found to be essentially normal.  The examiner 
noted a history of mild ankle sprain.  

In October 1994, the veteran underwent medical examination in 
preparation for his reenlistment.  At that time, examination 
of the lower extremities was found to be normal.  In a report 
of medical history completed at that time, the veteran 
reported no history of any swollen or painful joints.  

Subsequent service medical records are negative for any 
complaints or treatment regarding the right knee or right 
ankle during his second period of active duty.  In an 
attachment to a report of medical history completed for 
separation in October 1996, the veteran reported experiencing 
"feet trouble" and cramps in his legs.  

However, no complaints were noted in regard to his right 
ankle or right knee.  In a report of medical examination 
completed in October 1996, examination of the lower 
extremities was found to be normal.  

In June 1997, the RO received the veteran's formal claim of 
service connection for disabilities of both ankles and both 
knees.  The record reflects that service connection was 
awarded for left ankle and left knee disabilities based on 
his repeated in-service complaints of left ankle and left 
knee problems.  

In March 1999, the veteran underwent a VA joints examination.  
The examination was essentially negative except for some 
limitation of motion.  The examiner noted impressions of 
bilateral ankle and knee strain, but indicated that x-rays 
were normal.   

In support of his claim, the veteran submitted a private 
medical report dated in August 2001, which shows that he was 
found to have swelling in the right ankle.  He also submitted 
private medical records showing that he complained of right 
ankle pain following a motor vehicle accident in March 2002.  
The physician noted an impression of right ankle sprain.  

In a subsequent report dated in September 2002, that same 
physician noted that the veteran had continued to report pain 
in his ankle ever since his initial evaluation in March 2002.  

In summary, the medical evidence of record reflects that he 
was found to have a right ankle sprain in August 1990, but 
that there were no further complaints or treatment for right 
ankle problems during his initial period of active duty, and 
no evidence whatsoever of right knee problems during that 
period.  

Medical examination completed for separation in June 1994 
revealed no defects in the lower extremities, and VA physical 
examination in August 1994 was also negative.  Although the 
examiner did note a history of mild sprain, no current 
disability was found.  

Records from his second period of active duty reveal no 
complaints or treatment for right ankle or right knee 
problems, and examination at discharge revealed no defects in 
the lower extremities.  The first medical evidence of a 
disability following his second period of service is the 
March 1999 report of VA examination in which he was diagnosed 
with ankle sprain and knee sprain.  

No further medical evidence is of record regarding either the 
right ankle or right knee until the 2001 report showing 
complaints of swelling in the right ankle, and the 2002 
reports showing that he complained of right ankle pain 
following a car accident in March 2002.  

In light of this record, the Board concludes that the 
preponderance of the evidence is against finding that a right 
ankle disorder was incurred in or aggravated by service.  
Although he was given a diagnosis of right ankle sprain in 
1990, repeated physical examination was negative for any 
evidence of right ankle disability until March 1999, 
approximately two years following separation from his 
secondary period of active duty.  

Since that time, no examiner has ever linked his right ankle 
complaints to any injuries sustained in service.  
Furthermore, although recent medical records show that he has 
continued to complain of right ankle pain, his private 
physician linked these complaints to a motor vehicle accident 
that occurred in 2002.

In addition, the Board also concludes that the preponderance 
of the evidence is against finding that a right knee disorder 
was incurred in or aggravated by service.  

As discussed in detail, there is no indication in his records 
of any complaints or treatment for right knee problems during 
either period of active duty, and repeated physical 
examination was negative for any evidence of any right knee 
disability until March 1999, which was two years following 
separation from his second period of active duty.  

The Board recognizes that service connection may be granted 
for chronic disabilities, such as arthritis, if such is shown 
to have been manifested to a compensable degree within one 
year after the veteran was separated from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).   In this case, however, there is no medical 
evidence establishing that the veteran has ever been 
diagnosed with arthritis in either the right ankle or right 
knee.  

Although the veteran may sincerely believe that he has right 
ankle and right knee disorders related to his military 
service, it is well established that, as a layperson, he is 
not considered capable of opining, no matter how sincerely, 
as to the etiology of disabilities.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).  

As discussed, physical examination revealed no defects in the 
right ankle or right knee at separation from either period of 
active duty, and there is no competent medical evidence 
linking any current right ankle or right knee disorders to 
service.  

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claims.  



ORDER

Service connection for a right knee disorder is denied.  

Service connection for a right ankle disorder is denied.  



REMAND

In November 2003, the Board remanded this case in part so 
that the RO could arrange for the veteran to undergo a VA 
psychiatric examination to determine the nature and etiology 
of his claimed psychiatric disorder.

In a Supplemental Statement of the Case dated in November 
2004, the RO explained that the veteran had been scheduled to 
undergo a psychiatric examination, and that he had been sent 
a letter in September 2004 advising him of the date and time 
of this examination.  

However, the RO apparently received notification from the VA 
Medical Center in New Orleans, Louisiana, that the 
psychiatric exam was cancelled because the veteran had 
withdrawn his claim.  

The Board notes that there is no signed document from the 
veteran in the claims folder indicating that he wished to 
withdraw his claim of service connection for an disorder.  
There is also no copy of the notification received by the RO 
from the VAMC regarding the cancellation of the veteran's 
exam, and no explanation as to the basis of the VAMC's belief 
that the veteran had withdrawn his claim.

Under these circumstances, the Board finds that the veteran 
should be given another opportunity to appear for a VA 
psychiatric examination.

Accordingly, this issue is REMANDED for the following 
actions:

1.  The RO should ask the veteran to 
provide a list of the names and addresses 
of any additional doctors and medical 
care facilities (hospitals, HMOs, etc.) 
which have treated him for his claimed 
anxiety disorder.  He should be provided 
with release forms and asked that a copy 
be signed and returned for each health 
care provider identified.  When the 
veteran responds, the RO should obtain 
records from each health care provider 
the veteran identifies (except where VA 
has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, the RO 
should inform the veteran of the records 
that could not be obtained, including 
what efforts were made to obtain them.  

2.  The RO then should schedule the 
veteran for a VA examination to determine 
the current nature and likely etiology of 
the claimed psychiatric disorder 
manifested by anxiety and nervousness.  
All indicated tests must be conducted.  
The claims folder must be made available 
to and reviewed by the examiner prior to 
the requested study.  The examiner in 
this regard should elicit from the 
veteran and record a full clinical 
history referable to the claimed 
psychiatric disability.  Based on his/her 
review of the case, the examiner should 
provide an opinion, with adequate 
rationale, that the veteran has current 
disability manifested by anxiety and 
nervousness due to disease or injury 
which was incurred in or aggravated by 
service.  A complete rationale for any 
opinion expressed must be provided.  The 
examination report should be associated 
with the claims folder.  

3.  Following completion of the 
development requested hereinabove, the RO 
must undertake to review the veteran's 
claims.  If any benefit sought on appeal 
remains denied, then the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


